Title: William Smith Shaw to Abigail Adams, 20 May 1798
From: Shaw, William Smith
To: Adams, Abigail


          
            
              My dear Aunt
              Cambridge May 20th 1798
            
            Saturday April 21st, I received yours of the 9th. I wrote to you the 1st of April in answer to yours of March 20th, which before this you must have received, and shall always esteem my letters of inestimable value, so long as they purchase yours. The excellent pamphlet you sent me I thank you. The sentiment it contains—the spirit with which it is written prove to me, that the author possesses American blood enough to feel, and American emphasis enough to pronounce the insults of a rapacious, bloody and tyrannical nation. His observations on imigration were to me pecularly pleasing, and interesting because I believe the grand cause of all our present difficulties may be traced to this source—to so many hordes of Foreigners imigrating to America. I believe the English government will not allow any alien to be capable of receiving any office whatever. We shall not I am afraid continue long independent as citizens and as a nation, unless we speedily enact some such law. Let us no longer pray, that America may be become an asylum to all nations, but let us encourage [. . .] own men & cultivate our simple manners. Let us, like the silk worm, weave the web From our own bowels, & leaving Europeans, their manufactures, fashions and vices to themselves, pursue our own true interest.
            With or before this the President will receive the adress of the collegians. As soon as it was drawn up 170 immediately signed it as fast as we could write our names. There are about 190 students belonging to college.— the greater part who did not sign it were out of town. Although the address to the President is expressed in the strongest possible terms, still “words do but wrong, the gratitude we owe him.” We know his firmness and independance.
            
              “Tis like a rock besieged in vain by oceans
              Tis like the polar ice built high to heaven
              On which the sun with ineffectual flame
              Plays For a six months day.”
            
            We anxiously wait For an answer
            Please to write soon.
            
            I have written this letter in a great hurry, Please to excuse its errors &c. & believe my hand to be the agent of my heart, when I subscribe myself, your ever affectionate nephew
            
              Wm S Shaw.
            
          
          
            When does congress rise?
            I have opened my letter, my dear aunt, to tell you of what I cannot bear to write, & what I still hope is not true, that Dr. Welsh is shut up.
          
        